DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A) in the reply filed on 1/19/2022 is acknowledged.
Claims 5, 6, 9-15, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2022.
Status of Claims
Claims 1-19 are pending.  Claim 5, 6, 9-15, 19 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1-4, 7, 8, 16 -18 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 has been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
For claim 1, at line 25, it is unclear to what claim limitation “on the basis of the first imaging signal and the second imaging signal output from the imaging unit” refers.
The following amendment with indentation is suggested:
“a signal processing unit configured to generate 
a visible light image that is based on the reflected light, 
a first fluorescent image that is based on the first fluorescence, and 
a second fluorescent image that is based on the second fluorescence ;  
wherein the signal processing unit generates the images on the basis of the first imaging signal and the second imaging signal output from the imaging unit”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 8, 16 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an imaging unit configured to capture an image of reflected light that is the visible light reflected by the object, first fluorescence …, and second fluorescence …”.  As currently claimed, the imaging unit captures only one single image, i.e. “an image”, comprising reflected light, first fluorescence, and second fluorescence.  The specification at [0073-0074] describes the imaging procedure, but does not provide clarifying details beyond how it is presented in the claim, especially in light of the function discussed starting at [0120].  At least two different images/image types are captured, not one.  Referring to fig 9, the two images are from the first and second filters.  The first image is of visible light and second fluorescence, and the second image is the first and second fluorescence.  There does not seem to be any description of an image that is captured having all three lights, i.e. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto US2006/0247537 and further in view of Watanabe US 2013/0338438.
For claim 1, 
Matsumoto discloses
an “endoscope device (endoscope apparatus fig 1; [0055]) comprising: 
a light source unit (light source device 1) configured to sequentially emit first illumination light (7-Vis; [0058]) and second illumination light (7-Ex1; [0058]), 
the first illumination light including visible light ([0058] describes 7-Vis as visible light ranging from about 400 nm to about 600nm) , 
the second illumination light including 
first excitation light for exciting a first fluorescent substance existing inside an object for observation 
Matsumoto does not disclose 
“at least the second illumination light out of the first illumination light and the second illumination light including second excitation light for exciting a second fluorescent substance existing inside the object; 
an imaging unit 
configured to capture an image of 
reflected light that is the visible light reflected by the object, 
first fluorescence excited by the first excitation light and emitted from the object, and 
second fluorescence excited by the second excitation light and emitted from the object and 
configured to output a first imaging signal and a second imaging signal, 
the first imaging signal being generated on the basis of the reflected light, 
the second imaging signal being generated on the basis of the first fluorescence, 
at least the second imaging signal out of the first imaging signal and the second imaging signal being further generated on the basis of the second fluorescence; 
an excitation wavelength blocking filter disposed on an optical path from the object to the imaging unit and having 
a characteristic of blocking a wavelength band of the first excitation light and a wavelength band of the second excitation light and 
a characteristic of transmitting a wavelength band of the visible light, a wavelength band of the first fluorescence, and a wavelength band of the second fluorescence; and 
a signal processing unit 
configured to generate 
a visible light image that is based on the reflected light, 
a first fluorescent image that is based on the first fluorescence, and 
a second fluorescent image that is based on the second fluorescence on the basis of the first imaging signal and the second imaging signal output from the imaging unit.”
An initial general discussion of the invention and prior art is provided next.  Following the general discussion is the detailed disclosure of the combined prior art and direct teachings of the invention.
The invention of Matsumoto and the applicant’s invention both involve fluorescent imaging with endogenous (Ex1: 380 nm – 400 nm for collagen) and exogenous fluorescence (Ex2: Alexa 680 nm for tumor detection) along with reflected visible light imaging (Vis: 400 nm – 600 nm vs. 380 nm – 650 nm for general anatomical structure).  The Vis imaging and Ex1 imaging provides structural anatomical detail of the subject, while Ex2 imaging provides details of pathology and tumors.  Although both inventions illuminate and generate images in an exposure by exposure manner of the image sensor, Matsumoto implements a serial exposure process whereby only a single illumination light (Ex1, Ex2, or Vis) per exposure of the image sensor is utilized (Matsumoto fig 7A and 7D showing one light source, Vis, Ex1, and Ex2 corresponding to one image sensor image).  
The difference between inventions, which is the applicant’s inventive concept is that the applicant’s invention implements a parallel exposure process whereby 
Watanabe discloses this exact advancement in the state of the art for multispectral fluorescence imaging with respect to the same problem of reduced frame rate in fluorescence imaging.  To resolve the problem of reduced frame rates, Watanabe combines multiple illumination light sources into one image sensor exposure (e.g. figs 2B, 2C shows fluorescence 1 combined with reflected visible light components) and provides requisite structure and image processing ([0055]).  Specifically, Watanabe combines reflected visible light components with either of the fluorescence illuminations, i.e. reflected visible B/R + Ex1 and reflected G + Ex2 (e.g. fig 2C), in this way, providing a visible white light image in every frame while alternating the fluorescence images between frames.  This keeps the frame rate for the white light imaging high ([0039]) which provides better imaging of structural details given by the reflected visible light image over the fluorescence imaging 
In order to incorporate the modification of Watanabe into the invention of Matsumoto, which illumination lights to combine is directed by two factors.  The first as described above, is the preference of which image to optimize.  Obvious options are 1) for the overall reflected visible illumination image which provides global structural detail of the subject or 2) Ex2/Alexa 680 which provides detail of possible tumors, the importance of which is plainly evident, as it facilitates diagnosis and detection of tumors.  The other directive is technical, whereby the two illumination wavelengths to combine do not overlap in wavelengths to prevent interference between the illumination sources and to facilitate processing and extracting of the resultant distinct illumination images.  Based on these teachings and the wavelengths that Matsumoto uses, i.e. Ex1 = 400 nm, Ex2/Alexa 680 = 680 nm, and Vis 400 nm – 600nm (Matsumoto: [0058]), the only combination available is the first imaging signal: Vis and Ex2 in one frame and the second imaging signal: Ex1 + Ex2 in the other frame since Ex1 and Vis wavelengths overlap.  Additionally, tumor detection would preferentially be optimized over general collagen structure, i.e. Ex2 over Ex1, leading to providing Ex2 in every frame, just as in the applicant’s invention.  This again facilitates detection and diagnosis of tumors since it is the most optimized image, over optimizing general anatomical structures or even collagen.  Alternatively, there are only 3 different ways to combine the 3 illumination sources, each of which could be attempted via experimentation by a skilled artisan to arrive at the proposed invention or the embodiment simply preferred by the artisan, without undue testing or experimentation.  Watanabe’s corresponding requisite structure and processing required generate the images, i.e. to capture and extract 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Watanabe into the invention of Matsumoto in order to configure:
“at least the second illumination light out of the first illumination light and the second illumination light including second excitation light for exciting a second fluorescent substance existing inside the object (Matsumoto: second illumination light, e.g. in t2 of fig 2B showing the doubling up of illumination lights; Ex1 + Ex2/Alexa 680 as the combined illumination lights as proposed in the general discussion of the combination above); 
an imaging unit (Watanabe: image sensor 20; fig 4; [0081])
configured to capture an image of 
reflected light that is the visible light reflected by the object, 
first fluorescence excited by the first excitation light and emitted from the object, and 
second fluorescence excited by the second excitation light and emitted from the object and 
configured to output a first imaging signal and a second imaging signal (Watanabe: e.g. fig 2C shows two image signals, even signal and odd signal), 
the first imaging signal being generated on the basis of the reflected light (as proposed in the general discussion of the combination above: the first imaging signal: Vis and Ex2 in one frame), 
the second imaging signal being generated on the basis of the first fluorescence (as proposed in the general discussion of the combination above: the second imaging signal: Ex1 + Ex2 in frame 1), 
at least the second imaging signal out of the first imaging signal and the second imaging signal being further generated on the basis of the second fluorescence (as proposed in the general discussion of the combination above: the second imaging signal: Ex1 + Ex2 in frame 1); 
an excitation wavelength blocking filter (Matsumoto: excitation wavelength selective filter 7; fig 1, 4) disposed on an optical path from the object to the imaging unit and having 
a characteristic of blocking a wavelength band of the first excitation light and a wavelength band of the second excitation light (Matsumoto: fig 4) and 
a characteristic of transmitting a wavelength band of the visible light, a wavelength band of the first fluorescence, and a wavelength band of the second fluorescence (Matsumoto: fig 4); and 
a signal processing unit (Watanabe: image-processing unit 30; [0082-0085] describes extracting each separate illumination image from the two exposure frames including each of the fluorescent images and the reflected visible light image in the context of the single reflected visible white light image as provided for by Matsumoto at [0058] where Vis = 400 nm – 600 nm)
configured to generate 
a visible light image that is based on the reflected light, 
a first fluorescent image (Watanabe: e.g. in fig 2C, image output of t1 modified with respect to Matsumoto as above, including Vis and Ex1) that is based on the first fluorescence, and 
a second fluorescent image (Watanabe: e.g. in fig 2C, image output of t2 modified with respect to Matsumoto as above, including Ex1 and Ex2) that is based on the second fluorescence on the basis of the first imaging signal and the second imaging signal output from the imaging unit”
because it improves the frame rate of the image for detection and diagnosis of tumors, i.e. Ex2/Alexa 680.
For claim 2, modified Matsumoto discloses the “endoscope device according to Claim 1, 
wherein the light source unit includes: 
a light source configured to emit light of a wavelength band including at least the wavelength band of each of the visible light, the first excitation light, and the second excitation light; and 
a rotation filter disposed on an optical path of light emitted from the light source and including a first filter and a second filter disposed in a circumferential direction thereof, 
the first filter (Matsumoto: the first filter being a filter to transmit both reflected visible light Vis and Ex1 per the described combination would be the combination of fig 3B and 3C since both illumination ranges are to be captured by the image sensor in one exposure; [0058] describes the visible wavelengths transmitted) is configured to transmit the visible light (Vis), 
the second filter (Matsumoto: the second filter being a filter to transmit both reflected Ex1 and Ex2 per the described combination would be the combination of fig is configured to transmit the first excitation light (Ex1), and 
at least the second filter out of the first filter and the second filter transmits the second excitation light (Matsumoto: the second filter being a filter to transmit both reflected Ex1 and Ex2 per the described combination would be the combination of fig 3A and 3B since both illumination ranges are to be captured by the image sensor in one exposure; [0058] describes the visible wavelengths transmitted)”.
For claim 3, modified Matsumoto discloses the “endoscope device according to Claim 1, 
wherein the first illumination light includes the visible light and the second excitation light, 
the imaging unit is configured to output a first signal and a second signal as the first imaging signal when the first illumination light is radiated on the object, the first signal being generated on the basis of the reflected light, the second signal being generated on the basis of the second fluorescence, 
the signal processing unit is configured to generate the visible light image on the basis of the first signal and generate the second fluorescent image on the basis of the second signal when the first illumination light is radiated on the object, 
the second illumination light includes the first excitation light and the second excitation light, 
the imaging unit is configured to output a third signal and a fourth signal as the second imaging signal when the second illumination light is radiated on the object, the third signal being generated on the basis of the first fluorescence and the second fluorescence, the fourth signal being generated on the basis of the second fluorescence, and 
the signal processing unit is configured to generate the first fluorescent image on the basis of the third signal and the fourth signal and generate the second fluorescent image on the basis of the fourth signal when the second illumination light is radiated on the object 
(this claim pertains to extracting the images from the three different illumination lights, Vis, Ex1, and Ex2 from the two different exposures and providing each illumination light image from the appropriate corresponding exposure and frame.  For example, with respect to fig 9, the visible light image is generated from the only visible light image exposure available from the 1 cycle, which is the first/left column representing the first exposure with Vis and Ex2.  This first exposure signal is split into the Vis and Ex2 images, claimed as the first signal and the second signal respectively.  The visible light image is generated from this first signal while the second fluorescent image, which is the image from Ex2 is generated from the second signal, which is the fluorescent image of Ex2 extracted from the first image signal.  This occurs when the first illumination light/exposure is performed because the first illumination light contains Vis and Ex2.  Correspondingly, the second exposure which contains Ex1 and Ex2 signals is extracted as the third signal and fourth signal.  The first fluorescent image is therefore generated from this third signal, which is the Ex1 image, and the second fluorescent image is again generated from the second exposure/column 2 in fig 9.  This simply is extracting the illumination light images available in each of the exposures and placing them in their appropriate space in the frame, i.e. alternately generating the visible light image and the first fluorescent image/Ex1 between exposures, and generating the second fluorescent image/Ex2 for every exposure in every frame.  
Watanabe [0055] describes the image-processing unit with an image-capturing unit that converts an electrical signal of light received in each image-pickup range, into image information with respect to each image-pickup range, and an image-generating unit that generates and output a white light image and a fluorescence image with the image information with respect to each image-pickup region, and the images are generated to be outputted in accordance with a rate at which the emitting patterns of the light source unit are switched.  Additionally, [0056] describes that this allows the image to be output “respectively with information on the respective two types of received fluorescence but also makes it possible to received reflected light” to output using only one image pickup unit.  In light of the proposed modification, the combined illumination exposures of Vis+Ex2 and Ex1+Ex2 would be appropriately extracted to generate the four claimed signals, corresponding to Vis and Ex2 of exposure 1 and Ex1 and Ex2 of exposure 2, to generate the corresponding illumination light images in the frame). 
For claim 7, Matsumoto does not disclose the “endoscope device according to Claim 1, wherein the light source unit includes a plurality of light emitting devices capable of selectively emitting light of a wavelength band including the wavelength band of at least one of the visible light, the first excitation light, and the second excitation light.”  Watanabe teaches using LEDs in a fluorescence imaging endoscope [0077].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Watanabe into the invention of Matsumoto in order to configure the endoscope, e.g. as claimed because it allows selective spectral illumination emission [0077].
For claim 8, Matsumoto does not disclose the “endoscope device according to Claim 7, wherein the light emitting device included in the plurality of light emitting devices is a light emitting diode”.  Watanabe teaches using LEDs in a fluorescence imaging endoscope 
For claim 16, modified Matsumoto discloses the “endoscope device according to Claim 1, wherein the first fluorescent substance is collagen and the second fluorescent substance is Alexa 680 ([0058])”.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto US2006/0247537 and Watanabe US 2013/0338438 as applied to claim 3 above, and further in view of Fukunaga US2016/0256039.
For claim 4, 
Modified Matsumoto discloses 
“the imaging unit is configured to output the first signal and the second signal when the first illumination light is radiated on the object (Watanabe [0055] describes the image-processing unit with an image-capturing unit that converts an electrical signal of light received in each image-pickup range, into image information with respect to each image-pickup range, and an image-generating unit that generates and output a white light image and a fluorescence image with the image information with respect to each image-pickup region, and the images are generated to be outputted in accordance with a rate at which the emitting patterns of the light source unit are switched.  Additionally, [0056] describes that this allows the image to be output “respectively with information on the respective two types of received fluorescence but also makes it possible to received reflected light” to output using only one image pickup unit.  In light of the proposed modification, the combined illumination exposures of Vis+Ex2 and Ex1+Ex2 would be appropriately extracted to generate the four claimed signals, , 
the imaging unit is configured to output the third signal and the fourth signal when the second illumination light is radiated on the object (Watanabe [0055] describes the image-processing unit with an image-capturing unit that converts an electrical signal of light received in each image-pickup range, into image information with respect to each image-pickup range, and an image-generating unit that generates and output a white light image and a fluorescence image with the image information with respect to each image-pickup region, and the images are generated to be outputted in accordance with a rate at which the emitting patterns of the light source unit are switched.  Additionally, [0056] describes that this allows the image to be output “respectively with information on the respective two types of received fluorescence but also makes it possible to received reflected light” to output using only one image pickup unit.  In light of the proposed modification, the combined illumination exposures of Vis+Ex2 and Ex1+Ex2 would be appropriately extracted to generate the four claimed signals, corresponding to Vis and Ex2 of exposure 1 and Ex1 and Ex2 of exposure 2, to generate the corresponding illumination light images in the frame),
Matsumoto does not disclose the “endoscope device according to Claim 3, 
wherein the imaging unit includes 
a first substrate, 
a second substrate stacked on the first substrate, and 
an optical filter, 
the first substrate includes a plurality of first pixels disposed two-dimensionally and configured to output the first signal and the third signal, 
the second substrate includes a plurality of second pixels disposed two-dimensionally and configured to output the second signal and the fourth signal, 
the optical filter is disposed between the first substrate and the second substrate, and 
the optical filter has an optical characteristic of blocking a wavelength band of the visible light and a wavelength band of the first fluorescence and an optical characteristic of transmitting a wavelength band of the second fluorescence”.
Fukunaga teaches 
wherein the imaging unit (image capturing element 100; fig 1; [0062]) includes 
a first substrate (second substrate 102 on the bottom of the stack), 
a second substrate stacked on the first substrate (substrate 101 is stacked on top of substrate 102), and 
an optical filter (106), 
the first substrate includes a plurality of first pixels (second pixels 110; [0064]; fig 2 shows the 2D structure) disposed two-dimensionally and configured to output the first signal and the third signal (the first and second substrates output signals according to the exposure [0066], the extraction of the first and third signals as disclosed previously and as shown by Watanabe fig 2C image output t1), 
the second substrate includes a plurality of second pixels (first pixels 109; [0063]; fig 2 shows the 2D structure) disposed two-dimensionally and configured to output the second signal and the fourth signal (the first and second substrates output signals according to the exposure [0066], the , 
the optical filter has an optical characteristic of blocking a wavelength band of the visible light and a wavelength band of the first fluorescence and an optical characteristic of transmitting a wavelength band of the second fluorescence ([0068] describes the filter blocking light meant for the top substrate, i.e. Vis and Ex1, and transmitting light meant for the bottom substrate Ex2, thus allowing simultaneous multiband spectral imaging)”.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Fukunaga into the invention of Matsumoto in order to configure the endoscope device, e.g. as claimed because it allows simultaneous imaging of visible light image and fluorescent images while achieving reduction in size described at [0144] as a ninth embodiment, where [0140] describes the cited ninth embodiment is described in each of the first to the eight embodiments.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto US2006/0247537 and further in view of Watanabe US 2013/0338438 as applied to claim 1 above, and further in view of Dimitriadis et al US2017/0167980.
For claim 17, Matsumoto does not disclose the “endoscope device according to Claim 1, wherein the first fluorescent substance is protoporphyrin IX and the second fluorescent substance is indocyanine green”.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto US2006/0247537 and further in view of Watanabe US 2013/0338438 as applied to claim 1 above, and further in view of Imaizumi et al. US2004/0186351.
For claim 18, Matsumoto does not disclose the “endoscope device according to Claim 1, wherein the signal processing unit is configured to generate a display image including the visible light image and at least one of the first fluorescent image and the second fluorescent image such that the visible light image and at least one of the first fluorescent image and the second fluorescent image are separated from each other in the display image”.  Imaizumi teaches displaying normal light images and fluorescence images separately (fig 7A, [0131]) and also superimposing the images (fig 7C; [0131]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Imaizumi into the invention of Matsumoto in order to configure the endoscope device, e.g. as claimed because it provides different views of the object which can assist with position a lesion [0130].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jae Woo/Examiner, Art Unit 3795                

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795